IN THE SUPREME COURT OF TEXAS
                                         ══════════
                                           No. 17-0198
                                         ══════════
                                                                                            10/5/2018

                          WASSON INTERESTS, LTD., PETITIONER,

                                                 v.


                      CITY OF JACKSONVILLE, TEXAS, RESPONDENT

              ══════════════════════════════════════════
                            ON PETITION FOR REVIEW FROM THE
                   COURT OF APPEALS FOR THE TWELFTH DISTRICT OF TEXAS
              ══════════════════════════════════════════

                                          JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from

the Court of Appeals for the Twelfth District, and having considered the appellate record, counsels’

briefs, and counsels’ arguments, concludes that the court of appeals’ judgment should be reversed.

       IT IS THEREFORE ORDERED that:

               1)      The judgment of the court of appeals is reversed;

               2)      The cause is remanded to the court of appeals for further proceedings
                       consistent with this Court’s opinion; and

               3)      Petitioner shall recover, and Respondent shall pay, the costs incurred in this
                       Court.

       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for

the Twelfth District and to the 2nd Judicial District Court of Cherokee County, Texas, for

observance.

                    Opinion of the Court delivered by Justice Jeffrey S. Boyd
October 5, 2018

 **********




          2